DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 09/17/2021. Claims 1-3, 5-10 and 12-15 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-10 and 12-15 are allowed.
Regarding to claim 1, 8 and 15, the best prior art found during the prosecution of the application, Kim US Patent Application No.:( US 2015/0146631 A1) hereinafter referred as Kim, in view of Jaing et al US Patent Application No.:( US 2021/0144712 A1) hereinafter referred as Jaing. Kim discloses the transmit of a preamble informing a base station that random access has been tried and helping the base station estimate a delay between the terminal and the base station. The delay is estimated to adjust uplink timing. Time-frequency resources through which the random access preamble is transmitted are called a physical random access channel (PRACH). A network broadcasts time-frequency resources available for transmission of the random access preamble to all terminals. During the random access, the terminal selects one preamble to be transmitted through the PRACH. The random access process of LTE may include four steps. In a first step, synchronization is obtained through PSS/SSS from a base station, and system information is obtained through a broadcasting channel (BCH). The information transmitted through the BCH may include parameters for generating a random access preamble. In a second step, the terminal transmits the random access preamble. Therefore, the eNodeB may estimate a transmission timing of the terminal. Uplink timing estimation is an indispensable process in orthogonal frequency division multiplexing (OFDM)-based LTE. The terminal adjusts the Timing_Advanced information based on the signal transmitted from the base station and request resources of the base station. Jaing teaches the target BSR is reported to the base station again when the trigger condition is satisfied, the terminal can continue to detect whether the trigger condition is still satisfied, and report the target BSR to the base station again when determining that the trigger condition is satisfied again. The base station can allocate the uplink resources to the terminal in time according to the target BSR, ensuring the transmission speed and quality of the uplink data of the terminal. However, Kim and Jaing fail to teach the communication 1, 8 and 15 as a whole and further defined by the latest amendments filed on 09/17/2021. Therefore, claims 1, 8 and 15 are held allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642